On petition filed in this Court praying for temporary alimony, suit money and counsel fees the said cause was referred by this Court to Honorable Arthur Gomez, as Commissioner of this Court, under date of October 9, 1939, for the purpose of taking testimony as to the faculties of the parties and to report his findings and recommendations to this Court for an order or decree.
Pursuant to the order of reference, testimony was offered by the respective parties on the issues made and all the testimony so taken, with exhibits, has been transmitted to this Court and the same has been duly considered.
The receipt of the appellee likewise has been presented to this Court and consideration thereof requested in connection *Page 548 
with the faculties of the respective parties. The receipt is, viz.:
"Comes now Leonora Forney Burkhart, and hereby announces and acknowledges she has received, this 30th day of April, 1940, from William S. Burkhart and/or William S. Burkhart, Inc., an Ohio corporation, the sum of Ten Thousand Seventy Five ($10,075.00) Dollars as satisfaction in full of all claims and demands which she had against William S. Burkhart or William S. Burkhart, Inc., an Ohio corporation, for any claims, demands, actions, or causes of action whatsoever growing out of the antenuptial agreement between Leonora Forney Burkhart and William S. Burkhart dated the 14th day of June, 1923, and the alimony award made to Leonora Forney Burkhart, as the same are set out in the decree and entry of satisfaction in Case No. 195007 on the docket of the Common Pleas Court of Hamilton County, Ohio.
(s)  "Leonora Forney Burkhart "Daniel C. Handley, Jr. "David A. Howe "Attorneys for Leonora For- ney Burkhart."
In the light of the application and in consideration of the entire record in support thereof, we have concluded to defer a ruling on the application for temporary alimony, suit money and counsel fees until a later or subsequent date.
It is so ordered.
TERRELL, C. J., WHITFIELD and BUFORD, J. J., concur.
Justices BROWN and THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 549